ACCEPTED
                                                                                                                                                         03-15-00325-CV
                                                                                                                                                                 6817891
                                                                                                                                              THIRD COURT OF APPEALS
                                                                                                                                                         AUSTIN, TEXAS
                                                                                                                                                     9/8/2015 9:29:05 AM
                                                                                                                                                       JEFFREY D. KYLE
                                                                                                                                                                  CLERK




                                                                                                                         RECEIVED IN
                                                                                                                    3rd COURT OF APPEALS
                                                                                                                        AUSTIN, TEXAS
                                                                                                                    9/8/2015 9:29:05 AM
September 8, 2015                                                                                                     JEFFREY D. KYLE
                                                                                                                            Clerk

Third Court of Appeals
Jeffrey D. Kyle, Clerk
Price Daniel Sr. Building
209 West 14th St., Room 101
Austin, Texas 78701

Re:   Case No. 03-15-00325-CV; Texas Health and Human Services Commission v.
      Jessica Lukefahr; Third Court of Appeals, Travis County, Texas

Dear Mr. Kyle:

Please be advised that the undersigned counsel will be on vacation and out of town or
unavailable from Monday, September 14th through and including Friday, September 18th,
2015. I respectfully request that no hearings or deadlines be scheduled during that period.

Thank you for your attention, and please advise if you have any questions.

Very truly yours,

/s/ Kara Holsinger
Kara Holsinger
Assistant Attorney General
Administrative Law Division
Telephone: 512-475-4203
Facsimile: 512-474-1062

cc: Maureen O’Connell                                                           Via: Electronic Service
Southern Disability Law Center
1307 Payne Avenue
Austin, Texas 78757
moconnell458@gmail.com




        P os t Of fic e B ox 12548 , Aust in , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt o r n eygen era l. go v